Citation Nr: 1302251	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  10-17 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals of a left ankle fracture, to include arthritis, currently evaluated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The Veteran served on active duty from July 1957 to July 1960.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision in which the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA), granted an increased rating for the service-connected residuals of a left ankle fracture, to include arthritis, from zero percent to 10 percent, effective October 30, 2007 (the date of VA's receipt of the Veteran's increased rating claim).  Although this case was brokered to the Cleveland, Ohio, VA RO, the agency of original jurisdiction (AOJ) retaining jurisdiction of this appeal is the Waco, Texas, VA RO.  During the course of the appeal, the Veteran was awarded an increased rating for this disability, from 10 percent to 20 percent, effective October 30, 2007.  The Veteran continues his appeal of the rating assigned for this disability.

In written correspondence received by VA in December 2011, the Veteran raised the issue of entitlement to service connection for a psychiatric disability (claimed as "depression secondary to my service connected left ankle").  As this issue has not been adjudicated in the first instance by the AOJ, it is referred to that agency for appropriate action. 

In October 2012, the Veteran and his spouse, accompanied by the Veteran's representative, appeared before the undersigned Veterans Law Judge sitting at the RO and presented oral testimony in support of his claim.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2012).

For the reasons that will be discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran and his representative if further action is required on their part.
REMAND

The most recent VA medical examination of record that addressed the severity of the Veteran's service-connected left ankle disability was conducted three years prior to the time of this writing, in January 2010.  In the ensuing years since this medical examination, the Veteran has reported in his written statements in support of his claim and also at his October 2012 hearing before the Board that his left ankle disability has become worse over time.  The Veteran is competent to describe his own perceivable symptoms as they relate to his left ankle and to state that they have increased in severity since his last prior VA examination.  As the clinical findings presented in the January 2010 examination are now three years old, the Board deems this examination report to be too old for an adequate evaluation of the current condition of the Veteran's left ankle.  A remand is necessary to accord the Veteran a new examination.  Fulfillment of VA's duty to assist includes a thorough and contemporaneous medical examination that takes into account the records of prior medical treatment, so that the evaluation of the claimed disability is a fully informed one.  Weggenmann v. Brown, 5 Vet. App. 281 (1993); Green v. Derwinski, 1 Vet. App. 121 (1991); Allday v. Brown, 7 Vet. App. 517 (1995); & Goss v. Brown, 9 Vet. App. 109, 114 (1996).  

Also, the Veteran describes significantly restricted lack of mobility of his left ankle due to pain.  Thus, as per 38 C.F.R. §§ 4.40, 4.45 (2012) and the holding of the United States Court of Appeals for Veterans Claims (Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995), the new VA examination ordered by this remand should determine if the Veteran's severe limitation of left ankle motion implicitly demonstrates total non-motion due to pain on all points of motion, such that it is analogous to ankylosis of the left ankle.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)  The case is REMANDED to the RO/AMC for the following action: 

1.  Obtain the names and addresses of all medical care providers, both VA and non-VA, who treated the Veteran for his left ankle disability since January 2010 (the date of the most current pertinent medical evidence associated with his claims file).  After obtaining any appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified as relevant by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard in order to provide the Veteran with the opportunity to obtain and submit those records for VA review. 

2.  Then, arrange for the Veteran to undergo an appropriate VA examination for the purpose of ascertaining the current nature and severity of his service-connected residuals of a left ankle fracture, to include arthritis.  The RO/AMC should attempt, to the extent that it is possible, to have the Veteran's examination conducted during a period of elevated left ankle symptomatology (flare-ups) so that an accurate clinical picture of the Veteran's level of impairment when his disability is at its most severe may be obtained.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must review the Veteran's claims folder in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the examination report.  

Thereafter, the examiner should:  

a.  report all pertinent symptomatology and findings in detail, to include the range of motion of the Veteran's left ankle (in degrees) in all planes (plantar flexion, dorsiflexion, abduction, adduction, inversion, and eversion).

b.  note the point at which motion becomes painful, if any, in all planes of motion.  

c.  describe the extent of any incoordination, weakened movement and excess fatigability on use, as well as flare-ups or when the left ankle is used repeatedly.  To the extent possible, functional impairment due to incoordination, weakened movement and excess fatigability, as well as due to flare-ups or when the left ankle is used repeatedly, should be assessed in terms of additional degrees of limitation of motion.

d.  provide an opinion as to whether or not the presence of subjective pain throughout all ranges of left ankle motion results in immobility or limitation of motion analogous to ankylosis.  

e.  provide an opinion as to the impact of the Veteran's left ankle disability on his employment capacity, including whether or not the left ankle disability imposes marked interference with his employment capacity given his vocational background and history. 

A complete rationale for all opinions must be provided.  If the examiner is unable to present any opinion without resorting to speculation, it must be so noted and explained why this is so.  The report prepared must be typed. 
3.  The RO/AMC must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Thereafter, the claims file must be reviewed to ensure that all of the foregoing requested development has been completed.  After all appropriate evidentiary development has been completed, the RO/AMC should readjudicate the Veteran's claim of entitlement to an increased rating greater than 20 percent for the service-connected residuals of a left ankle fracture, to include arthritis.  

If the maximum benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  


